DETAILED ACTION	
In Applicant’s Response (RCE) dated 1/20/2021, Applicant amended claims 2 to 21; and argued against all rejections previously set forth in the Office action dated 10/20/2020.
	Claims 2-21 are pending in this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 


Claims 2, 5, 8, 10, 11, 12, 14, 15, 16, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beykpour et al, Pub. No.: 2012/0054674A1, in view of Tuniman et al., Patent Number 5644737. 
With regard to claim 2:
Beykpour discloses A terminal comprising: a display screen (fig. 2d); and circuitry configured to: control display of a first display window on the display screen (fig. 2d, paragraph 49: “FIGS. 2D-2F illustrate exemplary screenshots 240, 250, and 260 for undocking the window 154 of FIGS. 2A-2C from the right edge 172 of the display area. FIG. 2D illustrates two options for providing a window undocking input that indicates a request to undock the window 154 from the predefined docking point 172 to return the window 154 to its initial position.”); and obtain a user input for moving the first display window on the display screen, wherein, when the first display window is displayed in a region at an end of the display screen and in a first display state (fig. 2d, paragraph 49: “FIGS. 2D-2F illustrate exemplary screenshots 240, 250, and 260 for undocking the window 154 of FIGS. 2A-2C from the right edge 172 of the display area. FIG. 2D illustrates two options for providing a window undocking input that indicates a request to undock the window 154 from the predefined docking point 172 to return the window 154 to its initial position.”), the circuitry is configured to change a state of the first display window to a second display state different from the first display state in (fig. 2d and 2F, paragraph 51: “Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance. In certain embodiments, the window 154 is undocked and returned to its initial position (see FIG. 2A) regardless of the direction of vectors 242 and/or 244. In certain embodiments, the window 154 is undocked to a position based on the direction of vectors 242 and/or 244.”), and wherein, when the first display window is displayed in the region at an end of the display screen and in the first display state (fig. 7C, paragraph 68: “FIG. 7C illustrates an exemplary screenshot 730 with the window 154 of FIG. 7B docked at the predefined docking point 176. A window docking input is received from a user indicating a request to dock the window 154 from predefined docking point 176 on the left edge 176 of the displayable area to the predefined docking point 172, the right edge 172 of the displayable area. The window docking input includes the user selecting and holding (e.g., via an input device) a portion of the window 154 (e.g., the frame portion 156) and dragging the window 154 from point A to point B of vector 732 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 732) of point C of vector 734, which is beyond the displayable area of the screenshot 730.”), the circuitry is configured to receive a second user input for moving the first display window, determine a user-selected location in the region at the end of the display screen from the second user input (fig. 7C, paragraph 68: “FIG. 7C illustrates an exemplary screenshot 730 with the window 154 of FIG. 7B docked at the predefined docking point 176. A window docking input is received from a user indicating a request to dock the window 154 from predefined docking point 176 on the left edge 176 of the displayable area to the predefined docking point 172, the right edge 172 of the displayable area. The window docking input includes the user selecting and holding (e.g., via an input device) a portion of the window 154 (e.g., the frame portion 156) and dragging the window 154 from point A to point B of vector 732 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 732) of point C of vector 734, which is beyond the displayable area of the screenshot 730.”),, and cause the first display window to be moved toward and displayed in the user-selected location in the region at the end of the display screen in the first display state in response to the second user input for moving the first display window, and wherein the first user input is different from the second user input (fig. 7C, paragraph 68: “FIG. 7C illustrates an exemplary screenshot 730 with the window 154 of FIG. 7B docked at the predefined docking point 176. A window docking input is received from a user indicating a request to dock the window 154 from predefined docking point 176 on the left edge 176 of the displayable area to the predefined docking point 172, the right edge 172 of the displayable area. The window docking input includes the user selecting and holding (e.g., via an input device) a portion of the window 154 (e.g., the frame portion 156) and dragging the window 154 from point A to point B of vector 732 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 732) of point C of vector 734, which is beyond the displayable area of the screenshot 730.”).
Beykpour does not disclose the aspect of determine a user-selected location in the region at the end of the display screen from a plurality of locations in the region at the end of the display screen in response to the second user input, and cause the first display window to be moved toward and displayed in the user-selected location in the region at the end of the display screen in the first display state in response to the second user input for moving the first display window,
 	However Tuniman discloses the aspect determine a user-selected location in the region at the end of the display screen from a plurality of locations in the region at the end of the display screen in response to the second user input, and cause the first display window to be moved toward and displayed in the user-selected location in the region at the end of the display screen in the first display state in response to the second user input for moving the first display window (fig. 13, column 9 line 66 to column 10 line 18: “A different type of drag-and-drop operation is used for adding graphic objects to a stacked toolbar. A graphic object that is dragged and dropped onto a toolbar in the stack while the ALT key is depressed is added to the group of graphic objects associated with that toolbar, at approximately the position where the graphic object is dropped. In addition, the graphic objects that are on the toolbar can be shifted left or right to create a space between existing graphic objects. If necessary, the stacked toolbar is resized to accommodate additional graphic objects, since the stacked toolbar has a size determined by the toolbar or group of graphic objects in the stack that requires the most space. A graphic object can also be moved from a toolbar and positioned in the window or display screen as a free floating graphic object. For example, in FIG. 13, graphic object 36b, which represents a printer, is shown as it is moved from the Office toolbar. It can be dropped in the position shown in the Figure, or moved onto the Desktop toolbar. A graphic object 74, representing a folder can then be dragged and dropped onto the Office toolbar to replace the printer.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tuniman to Beykpour so the user would have greater freedom to select where to dock the window for his or her own convenience so the user can maximize the utility of the screen and know where to look for the docked window. 


With regard to claim 5:
Beykpour and Tuniman disclose The terminal according to claim 2, wherein, when the first display window is displayed in a region away from the ends of the display screen and in the second display state (Beykpour fig. 2d, paragraph 51: “Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance. In certain embodiments, the window 154 is undocked and returned to its initial position (see FIG. 2A) regardless of the direction of vectors 242 and/or 244. In certain embodiments, the window 154 is undocked to a position based on the direction of vectors 242 and/or 244.”), the circuitry is further configured to determine a position of the first display window in response to a third user input moving the first display window toward an end of the display screen and to change the state of the first display window to the first display state in response to the third user input if the determined position is within a predetermined range (Beykpour fig. 2a – 2c, paragraph 44: “FIGS. 2A-2C illustrate exemplary screenshots 210, 220, and 230 in docking a window 154 to a right edge 172 of a display area using the system 100 of FIG. 1A. FIG. 2A illustrates an exemplary screenshot 210 with a window 154 displayed in an initial position. A window docking input is received from a user indicating a request to dock the window 154 at a predefined docking point 172. Vector 212 represents the distance and direction of actual movement of the window 154 by a user, and vector 214 represents the distance and direction of projected movement of the window 154 and final location C of window 154 based on the velocity of movement of the window 154 from point A to point B of vector 212, e.g., based on the speed at which the window 154 was dragged from point A to point B of vector 212. For example, a user via a touch screen input device 116 provides a haptic input, e.g., presses on the display area with his finger corresponding to point A (i.e., within the frame portion 156 of window 154), and drags window 154 using his finger from point A to point B along vector 212 in the direction of a predefined docking point, the right edge 172 of the display area. The window 154 is dragged at a velocity that, upon the user removing his finger from the display area at point B, the window 154 is projected, based on the velocity, to end at point C of vector 214, beyond the displayable area (or "screen") 210.”).


With regard to claim 8: 
Beykpour and Tuniman disclose The terminal according to claim 2, wherein, when the first display window transitions from the second display state to the first display state, the circuitry is configured to display a portion of the first display window in a region at an end of the display screen that includes at least an entire length of a side of the first display window (Beykpour fig. 2a – 2c, paragraph 44: “FIGS. 2A-2C illustrate exemplary screenshots 210, 220, and 230 in docking a window 154 to a right edge 172 of a display area using the system 100 of FIG. 1A. FIG. 2A illustrates an exemplary screenshot 210 with a window 154 displayed in an initial position. A window docking input is received from a user indicating a request to dock the window 154 at a predefined docking point 172. Vector 212 represents the distance and direction of actual movement of the window 154 by a user, and vector 214 represents the distance and direction of projected movement of the window 154 and final location C of window 154 based on the velocity of movement of the window 154 from point A to point B of vector 212, e.g., based on the speed at which the window 154 was dragged from point A to point B of vector 212. For example, a user via a touch screen input device 116 provides a haptic input, e.g., presses on the display area with his finger corresponding to point A (i.e., within the frame portion 156 of window 154), and drags window 154 using his finger from point A to point B along vector 212 in the direction of a predefined docking point, the right edge 172 of the display area. The window 154 is dragged at a velocity that, upon the user removing his finger from the display area at point B, the window 154 is projected, based on the velocity, to end at point C of vector 214, beyond the displayable area (or "screen") 210.”).

With regard to claim 10: 
Beykpour and Tuniman disclose The terminal according to claim 2, wherein the first user input and the second user input each represent a movement of the first display window toward a center of the display screen (Beykpour fig. 2d and 2F, paragraph 51: “Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance. In certain embodiments, the window 154 is undocked and returned to its initial position (see FIG. 2A) regardless of the direction of vectors 242 and/or 244. In certain embodiments, the window 154 is undocked to a position based on the direction of vectors 242 and/or 244.”).

With regard to claim 11: 
Beykpour and Tuniman disclose The terminal according to claim 2, wherein a user input is a touch operation for moving the first display window while the display screen is touched (Beykpour fig. 2D to 2F, paragraph 50 and 51: “One option to undock the window 154 from the predefined docking point 172 is to activate the undocking button 203 that appears on the window 154 once it is docked. The undocking button 203 can be activated by, for example, providing a haptic input at the location of the undocking button 203 on a touch screen display or by clicking on the undocking button 203 using the mouse pointer of a mouse. Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance. In certain embodiments, the window 154 is undocked and returned to its initial position (see FIG. 2A) regardless of the direction of vectors 242 and/or 244. In certain embodiments, the window 154 is undocked to a position based on the direction of vectors 242 and/or 244. ”).

With regard to claim 12: 
Beykpour and Tuniman disclose The terminal according to claim 2, wherein the first display window includes a movement icon in the first display state to be touched when the user moves the first display window (Beykpour fig. 2D to 2F, paragraph 50 and 51: “One option to undock the window 154 from the predefined docking point 172 is to activate the undocking button 203 that appears on the window 154 once it is docked. The undocking button 203 can be activated by, for example, providing a haptic input at the location of the undocking button 203 on a touch screen display or by clicking on the undocking button 203 using the mouse pointer of a mouse. Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance. In certain embodiments, the window 154 is undocked and returned to its initial position (see FIG. 2A) regardless of the direction of vectors 242 and/or 244. In certain embodiments, the window 154 is undocked to a position based on the direction of vectors 242 and/or 244. ”) and wherein, when the first display window is in the first display state and positioned in a region at the end of the display screen in which only a portion of the first display window is displayed, the circuitry is further configured to change or maintain a position of the movement icon so that the movement icon is displayed on the display screen (Beykpour fig. 2, see movement icon 203, paragraph 50: “One option to undock the window 154 from the predefined docking point 172 is to activate the undocking button 203 that appears on the window 154 once it is docked. The undocking button 203 can be activated by, for example, providing a haptic input at the location of the undocking button 203 on a touch screen display or by clicking on the undocking button 203 using the mouse pointer of a mouse.”).

With regard claim 14:
Beykpour and Tuniman disclose The terminal according to claim 2, wherein a user input is an input operation performed by an external input device, and wherein the (Beykpour paragraph 44: “For example, a user via a touch screen input device 116 provides a haptic input, e.g., presses on the display area with his finger corresponding to point A (i.e., within the frame portion 156 of window 154), and drags window 154 using his finger from point A to point B along vector 212 in the direction of a predefined docking point, the right edge 172 of the display area. The window 154 is dragged at a velocity that, upon the user removing his finger from the display area at point B, the window 154 is projected, based on the velocity, to end at point C of vector 214, beyond the displayable area (or "screen") 210.”).

With regard to claim 15: 
Beykpour and Tuniman disclose The terminal according to claim 2, wherein the display screen includes a first display region that displays the first display window (Beykpour fig. 2a, paragraph 13: “and a processor, coupled to the display, configured to display a plurality of windows, each including an initial position. Upon receiving a window docking input by a user indicating a request to simultaneously dock each of the plurality of windows at a predefined docking point, the processor is configured to dock each of the plurality of windows at a corresponding position on the predefined docking point. Docking of each of the plurality of windows on its corresponding position on the predefined docking point includes hiding a portion of each of the plurality of windows.”);  and a second display region that displays an operation tray including icons  (Beykpour see figure 2 wherein the icons include different courses such as Chem101, course, organization), and wherein, when the first display window is displayed in a region at an end of the first display region, the circuitry is further configured to change the state of the first display window to the first display state in response to a user input for moving the first display window outside of the first display region in accordance with a direction of the movement of the first display window (Beykpour fig. 2a – 2c, paragraph 44: “FIGS. 2A-2C illustrate exemplary screenshots 210, 220, and 230 in docking a window 154 to a right edge 172 of a display area using the system 100 of FIG. 1A. FIG. 2A illustrates an exemplary screenshot 210 with a window 154 displayed in an initial position. A window docking input is received from a user indicating a request to dock the window 154 at a predefined docking point 172. Vector 212 represents the distance and direction of actual movement of the window 154 by a user, and vector 214 represents the distance and direction of projected movement of the window 154 and final location C of window 154 based on the velocity of movement of the window 154 from point A to point B of vector 212, e.g., based on the speed at which the window 154 was dragged from point A to point B of vector 212. For example, a user via a touch screen input device 116 provides a haptic input, e.g., presses on the display area with his finger corresponding to point A (i.e., within the frame portion 156 of window 154), and drags window 154 using his finger from point A to point B along vector 212 in the direction of a predefined docking point, the right edge 172 of the display area. The window 154 is dragged at a velocity that, upon the user removing his finger from the display area at point B, the window 154 is projected, based on the velocity, to end at point C of vector 214, beyond the displayable area (or "screen") 210.”).

Claim 16 is rejected for the same reason as claim 2. 

	Claim 19 is rejected for the same reason as claim 2. 



Claims 3, 4, 17, 18, 20, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beykpour, in view Tuniman and further in view of Yaksick, 8924894B1.

With regard to claims 3 and 17 and 20:
Beykpour and Tuniman disclose the terminal according to claim 2, wherein a distance the first display window is moved by the first user input (Beykpour fig. 7C, paragraph 68: “FIG. 7C illustrates an exemplary screenshot 730 with the window 154 of FIG. 7B docked at the predefined docking point 176. A window docking input is received from a user indicating a request to dock the window 154 from predefined docking point 176 on the left edge 176 of the displayable area to the predefined docking point 172, the right edge 172 of the displayable area. The window docking input includes the user selecting and holding (e.g., via an input device) a portion of the window 154 (e.g., the frame portion 156) and dragging the window 154 from point A to point B of vector 732 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 732) of point C of vector 734, which is beyond the displayable area of the screenshot 730.”),  is no greater than a distance the first display window is moved by the second user input (Beykpour fig. 2d and 2F, paragraph 51: “Another option to undock the window 154 from the predefined docking point 172 is to select and hold a displayable portion of the window 154 (e.g., the frame portion 156) to drag the window 154 from point A at the predefined docking point 172 to point B of vector 242 such that the window 154 is projected to have a final destination (e.g., based on the velocity of the window movement between points A and B of vector 242) of point C of vector 244. In certain embodiments, a user's input is determined to be a window undocking input based on whether the distance between points A and B of vector 242, and/or points A and C of vector 244, are equal to or greater than a predefined distance.”). 
Beykpour and Tuniman do not disclose the terminal according to claim 2, wherein a distance the first display window is moved by the first user input is greater than a distance the first display window is moved by the second user input.
However Yaksick discloses the aspect wherein a distance the first display window is moved by the first user input is greater than a distance the first display window is moved by the second user input (column 2 line 15 to line 55: “These and other implementations may each optionally include one or more of the following features. For instance, the one or more functions may include entering or exiting an unlocked mode, answering or declining a received call, and changing a mode of a ringer; the actions may further include continuing animation of the first tab bar control to extend from the first edge to a second edge of the touchscreen display in response to the measure of user motion exceeding the threshold measure; the actions may further include detecting cessation of the user selection, determining, upon detecting cessation of the user selection, that the measure of user motion is less than the threshold measure, and animating the first tab bar control to retract back toward the first edge of the touchscreen display to the first default position.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Yaksick to Beykpour and Tuniman so the window is only change state when it is moved a threshold distance to reduce user confusion. 


With regard to claims 4 and 18 and 21:
Beykpour and Tuniman and Yaksick disclose The terminal according to claim 2, wherein a distance the first display window is moved by the first user input is greater than a predetermined threshold and a distance the first display window is moved by the second user input is less than the predetermined threshold (Yaksick column 2 line 15 to line 55: “These and other implementations may each optionally include one or more of the following features. For instance, the one or more functions may include entering or exiting an unlocked mode, answering or declining a received call, and changing a mode of a ringer; the actions may further include continuing animation of the first tab bar control to extend from the first edge to a second edge of the touchscreen display in response to the measure of user motion exceeding the threshold measure; the actions may further include detecting cessation of the user selection, determining, upon detecting cessation of the user selection, that the measure of user motion is less than the threshold measure, and animating the first tab bar control to retract back toward the first edge of the touchscreen display to the first default position.”).


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beykpour, in view of Tuniman , and further in view of Kluttz et al., Pub. No.: 2013/0031484A1.
With regard to claim 6:
Beykpour and Tuniman do not disclose The terminal according to claim 2, wherein the circuitry is further configured to determine that a center of the first display window protrudes an end of the display screen and to place the first display window in the first display state when the center of the first display window is determined to protrude the end of the display screen.
However Kluttz discloses the aspect wherein the circuitry is further configured to determine that a center of the first display window protrudes an end of the display screen and to place the first display window in the first display state when the center of the first display window is determined to protrude the end of the display screen (fig. 3, paragraph 29: “As illustrated in FIG. 3C, the user may move the selected file 304C to a new location by dragging an icon for that file 306C over to the destination area 303C. As this is a copy action, an embodiment may leave icon 304C for "File 1" in place to indicate that this is not a cut and paste action; however, this is merely one example. In an embodiment, the indications do not change on the display 301C until the user has moved the icon 306C for "File 1", 304C beyond a predetermined threshold amount towards the boundary separating destination area 303D. For example, if the predetermined threshold is 50 percent of icon 306C area, the indications utilized will change responsive to the user moving more than 50 percent of the icon 306C beyond the boundary into the destination area 303D.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Kluttz to Beykpour and Tuniman so the user would be able to know for certain when the display state will change while the center of the window is off screen.

With regard to claim 7: 
Beykpour and Tuniman and Kluttz disclose The terminal according to claim 2, wherein the circuitry is further configured to determine an amount of a protrusion of the first display window from the end of the display screen and to place the first display window in the first display state when the determined amount exceeds a predetermined threshold (Kluttz fig. 3, paragraph 29: “As illustrated in FIG. 3C, the user may move the selected file 304C to a new location by dragging an icon for that file 306C over to the destination area 303C. As this is a copy action, an embodiment may leave icon 304C for "File 1" in place to indicate that this is not a cut and paste action; however, this is merely one example. In an embodiment, the indications do not change on the display 301C until the user has moved the icon 306C for "File 1", 304C beyond a predetermined threshold amount towards the boundary separating destination area 303D. For example, if the predetermined threshold is 50 percent of icon 306C area, the indications utilized will change responsive to the user moving more than 50 percent of the icon 306C beyond the boundary into the destination area 303D.”).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beykpour, in view of Tuniman and further in view of Foster et al., Patent No.: 5404442. 
Beykpour and Tuniman do not disclose The terminal according to claim 2, wherein, when the first display window is in the first display state and in which a portion of the first display window is displayed at an end of the display screen, the circuitry changes the state of the first display window in response to a user input to a display state in which the first display window is displayed as an icon obtained by reducing a size of the first display window.
However Foster discloses the aspect wherein when the first display window is in the first display state and in which a portion of the first display window is displayed at an end of the display screen, the circuitry changes the state of the first display window in response to a user input to a display state in which the first display window is displayed as an icon obtained by reducing a size of the first display window (column 7 line 30 to line 55: “”In FIG. 4b, the graphical object G has been dragged to a boundary B1 of the screen 72. In this instance, the boundary B1 is the left-hand edge of the screen 72. As will be discussed in more detail subsequently, any of the four edges of the screen 72 may be used as a boundary, or artificial boundary lines, anchor points, or other perimeters can be provided within the viewing area of the screen 72. It should be noted that as the graphical object G is dragged towards the boundary B1, portions of the graphical object G area are obscured by the edge of the screen. This phenomenon can be likened to imagining the screen 72 as a "window" on a larger surface which includes the graphical object G. Portions of the graphical object G that are not within the "window" of screen 72 can be conceptualized as existing on this larger surface but obscured by the edge of the window. In FIG. 4c the graphical object G has been dragged toward boundary B1 until the point 74 of the stylus 38 is at or near (e.g. within a few pixels of) the boundary B1. At this point, the stylus 38 is lifted from the screen as indicated by the circle 80 or, in the alternative, simply moves off of the screen past boundary B1. In this preferred embodiment, this "impingement" of the point 74 of the stylus 38 with the boundary B1 indicates to the computer system 10 that the object G is to be converted into a visible clipboard attached to the boundary B1.). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Foster to Beykpour and Tuniman so the system can further hide the display window to save display space and still allow the user to access the display window through the icon. 


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beykpour, in view of Tuniman and further in view of McGray, Pub. No.: 2009/0005966A1.
With regard claim 13:
Beykpour and Tuniman does not disclose the terminal according to claim 2, wherein a user input is an input of the user’s voice for instructing a movement of the first display window.
	However McGray discloses the aspect wherein a user input is an input of the user’s voice for instructing a movement of the first display window. (paragraph 43: “Such mapping data may be advantageously displayed to the user on display 106 and possibly stored in their mobile device which is being used as communication device 102, as shown in the exemplary telematic display 106 screen shot of FIG. 4A. A drag and drop feature may allow the user to move the map from one screen ( window) to another screen (windshield) as desired, either by voice command or touch screen operation.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply McGray to Beykpour and Tuniman to allow voice control and make is easy to move windows.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on 5712701698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.